DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amended claim 1 is of different scope than the invention previously recited in claim 6.  Accordingly, the updated grounds of rejection presented below are necessitated by amendment and this action is made final.
Please note that a new examiner is now handing this application.  See the Conclusion heading below for updated contact information.

Claim Interpretation
Claims 13 and 14 are drawn to the scenario in which the “transmission delay” is “within the predetermined range,” in contrast to the scenario of claim 1 that recites the transmission delay being determined to not be within the predetermined range.  When read in light of Applicant’s specification, claim 13 does not require that the image data be re-encoded, as this step is not necessary when transmission delay is less than the threshold value.  As a result, claims 13 and 14, which inherit the limitations of claim 1, recite two mutually exclusive methods, only one of which is actually performed.  Ex parte Schulhauser, “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  
Furthermore, the presence of the second scenario in claim 13 instructs the interpretation of claim 1.  Claim 1 recites that “re-encoding” is performed “in response to determining that the transmission delay of the first encoded image data is not within a predetermined range.”  However, as evidenced by claim 13, it is possible from this language that the “transmission delay” is “within a predetermined range.”  Because the “re-encoding” is only performed in response to this delay not being within the predetermined range, the scope of claim 1 does not require the “re-encoding” step in order to be performed.  As a result, the claim’s broadest reasonable interpretation includes the scenario in which the “transmission delay” is determined to be within the predetermined range, the first encoded image data is transmitted, and the method ends without further steps.
In the interest of compact prosecution, all limitations of the claims are addressed in the prior art rejections below.  To overcome this interpretation, it is suggested that only one of the above-identified mutually-exclusive methods be recited in claim 1 and its dependent claims.  An amendment to claim 1 that positively recites that the transmission delay is determined to not be within the predetermined range would ensure that this interpretation would no longer apply.
As a device claim, claim 15 is exempt from this type of interpretation, as described in MPEP 2111.04.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “transmitting the first encoded image data in response to determining that the transmission delay of the first encoded image data is… greater than or equal to the first predetermined value.”  However, claim 1, upon which claim 14 depends, recites that “re-encoding the image data” is performed “in response to determining that the transmission delay of the first encoded image data is greater than or equal to a [first] predetermined value.”  It is not clear from the recitation in claim 14 what is to occur when the transmission delay is greater than or equal to the first predetermined value, therefore the scope of the claim cannot be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 11-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Edwards et al., UK Pub No. GB 2469281.

As to claim 1 Edwards discloses a method for transmitting images, comprising: 
obtaining image data of an image frame ([0025] – image frames are obtained); 
encoding the image data of the image frame to obtain first encoded image data ([0025] – CODEC 114 encodes the image data); 
determining a transmission delay of the first encoded image data ([0034] – it is determined if the frame is late when a predetermined amount of time expires.  The client sends a retransmission request to the server, thus the client and server both determine that the delay is greater than a threshold); and 
re-encoding the image data of the image frame to obtain second encoded image data in response to determining that the transmission delay of the first encoded image data is not within a predetermined range, including: re-encoding the image data of the image frame in response to determining that the transmission delay of the first encoded image data is greater than or equal to a predetermined value ([0035]-[0037] - when the frame is determined to be late, it is re-encoded and retransmitted), 
the predetermined value being determined based on a target transmission delay for transmitting the image data of the image frame and a time needed for encoding the image data of the image frame ([0013], [0034] – the timer expiration (predetermined value) is from request to reception of the frame at the encoder.  Because the encoding occurs subsequent to receiving the request (see [0013]), this value is based on transmission delay plus encoding time).  

As to claim 3 Edwards discloses that encoding the image data of the image frame comprises encoding the image data of the image frame based on a first quantization parameter, and re-encoding the image data of the image frame comprises:-2-Application No. 16 433,191  determining a second quantization parameter that is different from the first quantization parameter; and re-encoding the image data of the image frame based on the second quantization parameter ([0032], [0037]).  

As to claim 4 Edwards discloses that determining the second quantization parameter that is different from the first quantization parameter comprises: determining an expected transmission delay of the second encoded image data; and determining the second quantization parameter based on the expected transmission delay ([0034], [0037]-[0038] – the adjusted quantization parameters are based on expected transmission delay caused by estimated network latency).  

As to claim 5 Edwards discloses that determining the second quantization parameter based on the expected transmission delay comprises: determining an expected data rate of the second encoded image data based on the expected transmission delay and a channel bandwidth of a present communication channel; and determining the second quantization parameter based on the expected data rate ([0037]-[0038]).  

As to claim 7 Edwards discloses that the predetermined value is a sum of the target transmission delay and the time needed for encoding the image data of the image frame ([0013], [0034] – because the encoding occurs subsequent to receiving the request (see [0013]), this value is based on transmission delay plus encoding time).  

As to claim 8 Edwards discloses that a sum of a transmission delay of the second encoded image data and the time needed for encoding the image data of the image frame is smaller than or equal to the target transmission delay ([0034], [0038]).  

	As to claim 11 Edwards discloses that a sum of a transmission delay of the second encoded image data and the time needed for encoding the image data of the image frame is greater than or equal to a difference between the target transmission-4-Application No. 16 433,191 delay for transmitting the image data of the image frame and the time needed for encoding the image data of the image frame, and the sum is smaller than or equal to the target transmission delay (inherent from the disclosure of [0034]-[0038]).  

	As to claim 12 Edwards discloses that determining the transmission delay of the first encoded image data comprises: determining the transmission delay of the first encoded image data based on a data rate of the first encoded image data and a channel bandwidth of a present communication channel ([0035]-[0039]).  
	
	As to claim 13 Edwards discloses transmitting the first encoded image data in response to determining that the transmission delay of the first encoded image data is within the predetermined range ([0034]-[0038] – the first image data (only) is transmitted if the delay is less than the threshold).  

	As to claim 14 Edwards discloses that the predetermined value is a first predetermined value; and 
transmitting the first encoded image data in response to determining that the transmission delay of the first encoded image data is within the predetermined range comprises: transmitting the first encoded image data in response to determining that the transmission delay of the first encoded image data is smaller than or equal to a second predetermined value and greater than or equal to the first predetermined value, wherein the second predetermined value is determined based on the target transmission delay for transmitting the image data of the image frame and the time needed for encoding the image data of the image frame ([0034]-[0039] discloses what appears to be the scope of this claim.  See the 112(b) rejection above.).  

	As to claim 15 Edwards discloses a device for transmitting images, comprising: a memory storing executable instructions; and a processor configured to execute the instructions to perform the method of claim 1 (Fig. 1 and its description).

	As to claims 17-19 see rejection of claims 3-5, respectively.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423